Citation Nr: 0108479	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-22 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January to September 1961.

In September 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claims for service connection for:  1) major 
depression with psychotic features, 2) post-traumatic stress 
disorder, and 3) alcohol abuse.  She appealed all of these 
claims for service connection to the Board of Veterans' 
Appeals (Board).

In her November 1999 substantive appeal (on VA Form 9, Appeal 
to the Board), the veteran requested a hearing at the RO 
before a member of the Board, i.e., a travel Board hearing.  
However, she indicated later in November 1999 that she wanted 
her hearing before a local hearing officer, instead of a 
member of the Board, and her hearing was held in February 
2000.

After considering the veteran's hearing testimony and the 
other evidence of record, the RO issued a decision in May 
2000 granting service connection for major depression with 
psychotic features and for associated symptoms of
post-traumatic stress disorder (PTSD) that are part and 
parcel of the underlying disability as a whole.  The RO 
assigned an initial 50 percent rating effective from July 24, 
1998, the date of the veteran's claim for her psychiatric 
impairment.  But the RO continued to deny her claim for 
service connection for alcohol abuse.

In July 2000, shortly after receiving notice of that 
decision, the veteran's attorney submitted a claim on her 
behalf for a rating higher than 50 percent for her 
major depression with psychotic features and symptoms of 
PTSD.  She also filed a claim for a total disability rating 
based on individual employability (TDIU).  And in September 
2000 the RO increased the rating for her major depression 
with psychotic features and symptoms of PTSD from 50 to 100 
percent, but with a different effective date of July 11, 
2000.  That grant of a 100 percent schedular rating for the 
major depression with psychotic features and symptoms of 
PTSD, in turn, rendered "moot" the issue of whether the 
veteran also was entitled to a TDIU since a claim for a TDIU 
can only be considered "where the schedular rating 
is less than total," i.e., less than 100 percent.  See 38 
C.F.R. § 4.16(a) (2000); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999).  And this is no longer the case.

There still remains, however, the question of whether the 
veteran was entitled to a 100 percent schedular rating for 
her major depression with psychotic features and symptoms of 
PTSD prior to July 11, 2000, since her initial 50 percent 
rating was effective from the earlier date of July 24, 1998.  
But unfortunately, the Board does not have legal jurisdiction 
to consider this particular issue since she has not appealed 
for an effective date prior to July 11, 2000, for the 100 
percent schedular rating for her major depression with 
psychotic features and symptoms of PTSD.  See 38 C.F.R. 
§ 20.200 (2000) (an appeal to the Board consists of a timely 
filed notice of disagreement (NOD) in writing, and after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal (e.g., a VA Form 9 or 
equivalent statement)).  See also Roy v. Brown, 5 Vet. App. 
554 (1993).  Consequently, the only issue currently before 
the Board is whether she is entitled to service connection 
for alcohol abuse.


REMAND

The veteran alleges that she is entitled to service 
connection for alcohol abuse because she did not even begin 
consuming alcohol until compelled to drink excessively by two 
of her superiors in the military, who later raped her and got 
her pregnant-leading to her early discharge from the 
military and the eventual birth of a son out of wedlock.  And 
she says that she eventually became an alcoholic because she 
had to drink more and more as a means of "self-medication" 
to help her deal and cope mentally with the ramifications of 
the sexual assault in service, which also included another 
separate fondling incident by someone else, 
and to significantly lessen the overwhelming impact of the 
various other psychiatric symptoms that she also had 
developed since service as a residual of that trauma and 
blatant abuse of power.

Until very recently, the law prohibited an award of VA 
"compensation" in cases, as here, involving claims filed 
after October 31, 1990 (the veteran did not file her claim 
until July 24, 1998) for disability due to alcohol or drug 
abuse-regardless of whether the claim was based on direct or 
secondary service connection.  See 38 U.S.C.A. §§ 105(a), 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(m), 
3.301, 3.310(a); VAOPGCPREC 2-97 (Jan. 16, 1997); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Rather, a veteran 
could only establish service connection for purposes of 
obtaining VA benefits "other than compensation," and even 
then, only in those rare instances if entitlement to 
secondary service connection for alcohol or drug abuse was 
demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-
98 (Feb. 10, 1998); Barela v. West, 11 Vet. App. 280 (1998).  
That holding and interpretation of the U.S. Court of Appeals 
for Veterans Claims (Court) in Barela, of 38 U.S.C.A. § 1110, 
as amended by § 8052(a)(2) of the Omnibus Budget 
Reconciliation Act of 1990 ("OBRA"), Pub. L. No. 101-508, 
104 Stat. 1388, 1388-91, was "binding precedent" on the 
Board and the rest of VA and absolutely barred recovery to 
the extent the veteran was seeking increased compensation for 
alcohol abuse disability, either as secondarily service-
connected or as evidence of the increased severity of, 
for example, a service-connected PTSD.

In Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001), 
however, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) found otherwise-holding that 38 
U.S.C.A. 1110, when read in light of its legislative history, 
does not preclude a veteran from receiving "compensation" 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, a service-connected disability.  
Instead, this statute precludes compensation only in two 
situations:  (1) for primary alcohol abuse disabilities; and 
(2) for secondary disabilities, such as cirrhosis of the 
liver, that result from primary alcohol abuse.  By 
"primary," the Federal Circuit Court indicated that it 
meant an alcohol abuse disability arising during service from 
voluntary and willful drinking to excess.  But the Federal 
Circuit Court went on to indicate, though, that it did not 
think that the language of § 1110 precludes compensation in a 
third situation ... (3) "where an alcohol abuse disability 
arises secondarily from or as evidence of the increased 
severity of a non-willful misconduct, service-connected 
disorder."  By using the terms "disability resulting from" 
or "disability [that] is a result of," the Federal Circuit 
Court believed that Congress intended the cause of the 
disability to be determinative in assessing whether, under 
§ 1110, a disability qualifies for either authorization for 
compensation under the provision or whether it fits within 
the language of express exclusion from compensation.

In further explaining the basis for its decision, the Federal 
Circuit Court noted that, under the section 1110 statute, 
compensation is authorized if the disability is caused by an 
"injury suffered or disease contracted in line of duty," 
whereas compensation is precluded if the disability is caused 
by "the veteran's own ... abuse of alcohol or drugs."  The 
Federal Circuit Court said that section 1110's words of 
authorization ("[f]or disability resulting from"), as well 
as its words of express exclusion, clearly preclude a veteran 
from receiving compensation for a primary alcohol abuse 
disability.  See also 38 U.S.C. § 105(a).  Further, 
the language of section 1110 also precludes compensation for 
a disability, such as cirrhosis of the liver, arising as a 
secondary result of primary alcohol abuse for two reasons.  
First, such a disability does not satisfy section 1110's 
words of authorization for disabilities contracted "in line 
of duty."  Second, like the primary alcohol abuse 
disability, a secondary disability arising from a primary 
alcohol disability is not compensable, because it fits within 
the words of section 1110's exclusion, as it too is a 
"result of the veteran's own ... abuse of alcohol or drugs 
[i.e., primary alcoholism acquired in service]."

In the particular case that was before the Federal Circuit 
Court, the alleged disability at issue was quite different 
from one in which, say, a veteran consumes alcohol willfully 
(causing a primary alcohol abuse disability) or a scenario 
where a veteran later develops a disability as a result of 
the willful consumption of an alcoholic beverage (i.e., a 
secondary disability arising from a primary alcohol abuse 
disability).  In contrast to these two other situations, an 
alcohol abuse disability arising as a direct result of a 
psychiatric condition fits within section 1110's words of 
authorization for compensation and does not fit within 
§ 1110's express exclusion from compensation.  And included 
in the evidence considered by the Federal Circuit Court in 
that decision was an opinion of a VA doctor suggesting the 
veteran's alcohol abuse disability resulted from PTSD, i.e., 
a "disease contracted in line of duty."  So the Federal 
Circuit Court indicated that, if in fact true, the disability 
cannot result at the same time from an "abuse of alcohol or 
drugs" because the two categories of causation are mutually 
exclusive.  The Federal Circuit Court stressed, however, that 
the language of § 1110 seems to only permit compensation in 
the third situation, where there is indeed a causal 
relationship between a service-connected disability, such as 
PTSD, and an alcohol or drug abuse disability.  Moreover, it 
is up to the VA to determine how to assess whether an alcohol 
or drug abuse disability is actually caused by a service-
connected disability.  And the fact that a veteran has both 
PTSD and an alcohol or drug abuse disability does not, in and 
of itself, mean that the veteran can always use the alcohol 
or drug abuse disability to increase his or her rating by 
establishing secondary service-connection for the alcohol or 
drug abuse disability or by using the alcohol or drug abuse 
disability to show the increased severity of a service-
connected disorder.  Furthermore, even if a veteran has PTSD, 
or some other service-connected disorder, the VA still could 
conclude that the alcohol or drug abuse disability was due to 
willful action, and did not result from the service-connected 
disorder.

Therefore, for the above reasons, the Federal Circuit Court 
held that § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  The Federal Circuit Court said 
that the VA's past interpretation of "willful misconduct" 
prior to the 1990 statutory amendment, as well as the limited 
legislative history of sections 105 and 1110, support, at 
least inferentially, the interpretation that in defining the 
disability for purpose of the exclusion, Congress intended an 
element of scienter, so as to distinguish between willful and 
involuntary causative acts.  Thus, to the extent they are 
contrary to this holding of the Federal Circuit Court, Barela 
and any other decisions of the Veterans Claims Court are 
overruled.  But, again, in reaching this conclusion, the 
Federal Circuit Court "stress[ed] that the holding of the 
case is quite limited.  Veterans can only recover if they can 
adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder.  And the Federal Circuit Court 
further indicated that it could foresee that such 
compensation would only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing.

Unfortunately, in this case at hand, the veteran's service 
medical records (SMRs) are not available for consideration.  
The RO made several attempts to obtain her records, but to no 
avail.  The National Personnel Records Center (NPRC) in 
St. Louis, Missouri, which is a military records repository, 
indicated that her service medical records were destroyed in 
a 1973 fire at that facility.  So as a consequence, the NRPC 
requested that the RO obtain additional information from the 
veteran concerning her service, on NA Form 13055, and to re-
submit the form to the NPRC to permit another search for her 
records.  The RO forwarded the form to the veteran, and she 
promptly completed and submitted it in October 1998.  The RO 
then passed it on to the NPRC.  But the NPRC since has 
indicated in December 1998 that no additional records 
concerning the veteran were found, including alternative 
extracts from the Surgeon General's Office (SGO).  See VA 
Adjudication Procedure Manual, M21-1, Part III, 4.23 (Change 
41, July 12, 1995)-previously, M21-1, 6.04(e) (Change 150, 
Jan. 24, 1977).  Therefore, it is not possible to corroborate 
the veteran's mental state and emotional reaction to the 
sexual assaults in service, but even she, herself, doubts 
very seriously that either of the incidents was fully 
reported as it actually occurred or even documented at all, 
except possibly for a Court Martial proceeding after the 
initial incident.  In O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991), the Court held that, in the absence of the 
service medical records, presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule 
is "heightened."  See also 38 U.S.C.A. § 7104(d)(1); 38 
C.F.R. § 3.102;
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

The absence of the service medical records is of no real 
consequence in this case, however, because the RO already has 
conceded that the veteran was the victim of sexual assaults 
during service in the manner alleged.  Indeed, her service 
personnel records, especially her DD Form 214, confirm that 
she prematurely was discharged from the military due to a 
pregnancy, and she also submitted a supporting statement from 
one of her sisters discussing the resulting affect that 
the personal assaults in service had on her psyche and change 
in disposition in the aftermath of those incidents.  And in 
acknowledging they occurred, that, in turn, formed the 
evidentiary basis for the RO granting service connection for 
her major depression with psychotic features and symptoms of 
PTSD, as a residual of that sexual trauma.  See, e.g., Patton 
v. West, 12 Vet. App. 272 (1999); VA Adjudication Procedure 
Manual M21-1 (Manual M21-1), Part III,  5.14(c)(5); see also 
Manual M21-1, Part VI,  7.46c(2) and 11.38.  The 
dispositive issues therefore are:  1) whether she is 
currently suffering from alcoholism and, if so, 2) whether 
there is a medical basis for etiologically linking it to the 
sexual trauma in service-including by way of her service-
connected psychiatric disorder by showing that her alcoholism 
is a manifestation of it.  Service connection may be granted 
for any disease initially diagnosed after discharge from 
service, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d); Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995).

Records show the veteran initially was seen for relevant 
psychiatric symptoms after service in June 1983, and her 
treating physician diagnosed depression, but did not indicate 
the cause of it.  The veteran continued to receive ongoing 
treatment for her depression (and chronic anxiety) for 
several ensuing months.  And during a September 1984 follow-
up consultation, she also complained of binge eating, 
which her treating physician suspected might be stemming from 
"emotional stress."  He diagnosed an eating disorder and 
unipolar depression, which he suspected was probably 
reactive.  Records from August 1986, May 1987, and June 1987 
show even further treatment for these conditions.  But there 
was no mention of alcoholism.  The veteran suffered a 
myocardial infarction ("heart attack") during 1987.  She 
also received additional treatment in November 1988 and 
October 1993 for her chronic anxiety with associated 
depression.

Several years later, in July 1998, the veteran again 
requested treatment for her
long-standing depression.  But she said that she was upset 
over her recent divorce, after a 21-year marriage, and the 
recent loss of her job as a registered nurse.  She went on to 
note that, within the last month, she seriously had 
contemplated committing suicide by placing a loaded gun to 
her head.  She expressed sincere feelings of complete 
hopelessness since her last treatment years earlier, and she 
said that anti-depressant and anti-anxiety medications had 
not done very much for her.  She also indicated that she had 
very limited social contact with others.  The examining 
psychologist resident diagnosed a major depressive disorder 
and indicated the veteran had "occupational problems" due 
to the recent dismissal from her nursing job.  Consequently, 
the resident referred the veteran to the outpatient mental 
health clinic (MHC) for further evaluation and workup.  
There, she again expressed heart-felt sentiments of 
increasing depression following her divorce from a long-time 
marriage and the recent termination of her employment.  She 
said that, since those events, she "just can't get it 
together" and "I feel like I'm going downhill."  The 
diagnosis was the same, depression, but a panic disorder 
also was diagnosed.

The following month, in August 1998, the veteran had to be 
hospitalized because her symptoms continued to get worse.  
But for the first time, her doctors indicated that she also 
had a substance use disorder "due to" self-medicating 
herself with alcohol after experiencing difficulty sleeping, 
feeling hopeless and despondent, having trouble functioning, 
and experiencing crying spells.  More importantly, the report 
of that hospitalization further indicates that she became 
even more depressed when her father recently had visited her 
and brought up some early memories of her history of sexual 
abuse ("traumatic rape") in service, thereby resurrecting 
those old demons from her past.  She said that she since had 
been drinking 6 to 12 beers per day, whereas she only drank 
socially prior to that.  Other statements in the report of 
that hospitalization suggest that her depression, thoughts of 
suicide, and feelings of hopelessness, etc., more so 
pertained to her current "job situation" (unemployment) and 
"family situation" (the divorce), but that is not 
altogether clear since there was equal, if not more, mention 
of the unresolved issues she had surrounding her past sexual 
abuse and rape in service.  Apparently, her father 
unknowingly had chided her for ever even considering giving 
up her son for adoption, and she was feeling extremely 
regretful of not having ever told her son about the incidents 
in service, and the circumstances of his birth.  But she said 
that she currently was working with a social worker to 
confront this "family secret" and effectively deal with it.  
She remained hospitalized until September 1998, and she 
received follow-up treatment on an outpatient basis for 
several ensuing months.  However, despite that, things 
continued to get progressively worse.

In March 1999, the veteran voluntarily admitted herself to a 
residential substance abuse treatment program (SATP) because 
she had lost all sense of self control over her drinking.  
She admitted to consuming at least two 6-packs of beer per 
day and she indicated that, although she had obtained 
employment as an instructor in a nursing program offered by 
the Gulfport Job Corps, it only lasted for 3 months, until 
February 1999, and she had not obtained other employment 
since.  She eventually successfully completed the 
detoxification program, and her
follow-up treatment and aftercare also included participating 
in several Women's Issues Group Sessions.  But she reportedly 
has not had a drink since that treatment, despite her ongoing 
recovery, so it is unclear whether she is currently suffering 
from the disease of alcoholism.  And medical evidence of 
current disability is a prerequisite to granting service 
connection, so she must be examined to obtain a medical 
opinion concerning this.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
Moreover, if it is determined that she still is an alcoholic, 
then the VA examiner should indicate whether it is as likely 
as not that her alcoholism is part and parcel of her service-
connected psychiatric disorder-as a residual of the sexual 
trauma in service-or, instead, is unrelated to her service 
in the military.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should schedule the veteran for 
a VA psychiatric examination to obtain a 
medical opinion indicating:  1) whether 
she still is suffering from the disease of 
alcoholism and, if so, 2) whether "it is 
at least as likely as not" a 
manifestation of her service-connected 
psychiatric disorder-as a residual of the 
sexual trauma in service-or, instead, is 
unrelated to her service in the military.  
It is absolutely imperative that, 
prior to providing the medical opinion 
responding to these dispositive questions, 
the VA examiner review all of the 
pertinent medical and other evidence in 
the claims file, including a complete copy 
of this remand.  The report of the 
evaluation should be typewritten and 
include all complaints, clinical findings, 
and a discussion of the rationale 
underlying all opinions expressed-citing, 
if necessary, to specific evidence in the 
record.

2.  The RO should review the report of the 
examination to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  See 38 
C.F.R. § 4.2.

3.  If, after completion of the above 
development, and any other development 
deemed warranted by the record, the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
her claim for benefits-to include a 
summary of the evidence and applicable 
laws, regulations, case law and other 
legal authority considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


